Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on April 29, 2019,
effective as of June 1, 2019 (the “Effective Date”), between DaVita Inc., a
Delaware corporation (the “Company”), and Javier Rodriguez (“Executive”).

WHEREAS, Executive is currently employed as Chief Executive Officer, DaVita
Kidney Care pursuant to an Employment Agreement dated as of March 17, 2010 and
amended effective December 31, 2014 (the “Prior Employment Agreement”); and

WHEREAS, the Company desires to appoint Executive as Chief Executive Officer of
the Company, and Executive desires to serve in such position, upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to be employed by the Company, upon the terms and subject to the
conditions contained in this Agreement. The term of employment of Executive by
the Company pursuant to this Agreement shall commence on the Effective Date and,
unless earlier terminated pursuant to Section 4, shall end on the third
anniversary thereof (the “Employment Period”). Thereafter, unless previously
terminated, the Employment Period shall be automatically extended for
consecutive periods of one year unless either party provides written notice to
the other party of non-renewal in accordance with Section 10(a) (a “Notice of
Non-Renewal”) not less than 90 days prior to the end of the Employment Period as
then in effect. Notwithstanding the foregoing, (a) upon a Change in Control (as
defined below), the Employment Period shall automatically be extended until the
second anniversary of the date such Change in Control is consummated (unless the
Employment Period would otherwise expire after such date); and (b) the
Employment Period shall immediately terminate upon any termination of
Executive’s employment with the Company and its affiliates pursuant to
Section 4.

2. Positions and Duties; Responsibilities. (a) Positions and Duties. The Company
shall employ Executive during the Employment Period as its Chief Executive
Officer. Executive shall report to the Board of Directors of the Company (the
“Board”). During the Employment Period, Executive shall perform faithfully and
loyally and to the best of Executive’s abilities the duties assigned to
Executive hereunder and shall devote Executive’s full business time, attention
and effort to the affairs of the Company and its affiliates and shall use
Executive’s reasonable best efforts to promote the interests of the Company and
its affiliates. Executive shall not become a director of any for profit entity
without first receiving the approval of the Nominating and Governance Committee
of the Board.

(b) Responsibilities. Subject to the powers, authority and responsibilities
vested in the Board and in duly constituted committees of the Board, Executive
shall have the authority and responsibility for the management, operation and
overall conduct of the business of the Company. Executive shall also perform
such other duties (not inconsistent with the position of Chief Executive
Officer) on behalf of the Company and its affiliates as may from time to time be
authorized or directed by the Board.



--------------------------------------------------------------------------------

3. Compensation. (a) Base Salary. During the Employment Period, the Company
shall pay to Executive a base salary at the rate of $1,200,000 per annum,
payable in accordance with the Company’s executive payroll policy. Executive’s
annual base salary in effect from time to time under this Section 3(a) is
hereinafter referred to as “Base Salary.”

(b) Annual Incentive Bonus. During the Employment Period, Executive shall be
entitled to participate in the Company’s annual bonus plan for senior executives
(the “Incentive Plan”) in accordance with the terms of such plan. The target
incentive bonus opportunity for Executive for each fiscal year under the
Incentive Plan shall be equal to 150% of Executive’s Base Salary in effect at
the beginning of such fiscal year; provided that, with respect to 2019,
Executive’s target incentive bonus opportunity shall be equal to 150% of the
base salary earned during 2019. The actual incentive bonus payable for a fiscal
year shall be based on the degree to which the applicable performance goals are
achieved, which goals shall be established and approved by the independent
members of the Board or the Compensation Committee of the Board.

(c) Other Benefits. During the Employment Period, Executive shall be entitled to
participate in the Company’s employee benefit plans generally available to
executives of the Company (such benefits being hereinafter referred to as the
“Employee Benefits”). Executive shall be entitled to take time off for vacation
or illness in accordance with the Company’s policies and to receive all fringe
benefits and perquisites as are from time to time made generally available to
senior executives of the Company.

(d) Long-Term Incentive Awards. During the Employment Period, Executive shall be
eligible to participate in any long-term cash or equity incentive plans in which
other senior executives of the Company generally participate, as determined by
the independent members of the Board or the Compensation Committee of the Board.
Without limiting the generality of the foregoing, in connection with Executive’s
promotion to Chief Executive Officer of the Company, Executive shall be granted
a one-time equity incentive award with a target grant date fair value of
$2,000,000, which award shall vest over three years, subject to the satisfaction
of performance goals to be mutually agreed between the independent members of
the Board or the Compensation Committee of the Board and Executive.

(e) Expense Reimbursement. The Company shall reimburse Executive, in accordance
with the Company’s policies and procedures, for all proper expenses incurred by
Executive during the Employment Period in the performance of Executive’s duties
hereunder.

(f) Possible Recoupment of Certain Compensation. Notwithstanding any other
provision in this Agreement to the contrary, Executive shall be subject to the
written policies of the Board as well as laws and regulations applicable to
executives of the Company and its affiliates, including the DaVita HealthCare
Partners Inc. Incentive Compensation Clawback Policy approved by the Board of
Directors on December 4, 2014 and rules adopted pursuant to the Dodd-Frank Act,
and any other Board policy, law or regulation relating to recoupment or
“clawback” of compensation that may exist from time to time during Executive’s
employment by the Company and its affiliates and thereafter.

 

-2-



--------------------------------------------------------------------------------

(g) Return of Compensation or other Property Received in Connection with
Director, Officer, Shareholder or Similar Position. All fees, compensation,
other remuneration, dividends, distributions, or other property or financial
benefit received by Executive in connection with Executive’s position as a
director, officer, member, shareholder, partner or any other similar position of
any controlled or uncontrolled direct or indirect subsidiary or affiliate of the
Company, or other contractual obligor to the Company or any of its subsidiaries
or affiliates the obligations of which constitute revenue to the Company or any
of its subsidiaries or affiliates and of which Executive beneficially owns or
has the right to acquire, directly or indirectly, 10% or more of the equity
interests or has the power to vote 10% or more of the voting interests, shall
belong to the Company and shall be immediately remitted to the Company.
Notwithstanding the foregoing, this provision shall not apply to any amounts
payable to, earned by, received by or otherwise due to Executive as employment
compensation from the Company or any of its subsidiaries or affiliates, or any
dividends or other distributions received by Executive in Executive’s capacity
as a stockholder of the Company.

4. Termination of Employment. (a) Death. Upon the death of Executive, all rights
of Executive and Executive’s heirs, executors and administrators to compensation
and other benefits under this Agreement shall cease immediately, except that
Executive’s heirs, executors or administrators, as the case may be, shall be
entitled to:

(i) accrued Base Salary through and including Executive’s date of death;

(ii) the amount of any bonus earned and payable but not yet paid for the fiscal
year prior to the year in which Executive’s termination of employment occurs;

(iii) other Employee Benefits to which Executive was entitled on the date of
death in accordance with the terms of the plans and programs of the Company; and

(iv) the treatment of any outstanding long-term incentive awards granted to
Executive in accordance with the terms thereof.

(b) Disability. The Company may, at its option, terminate Executive’s employment
upon written notice to Executive if Executive, because of physical or mental
incapacity or disability, fails to perform the essential functions of
Executive’s position, with or without reasonable accommodation, required of
Executive hereunder for a continuous period of 120 days or any 180 days within
any 12-month period. Upon such termination, Executive’s entitlement to
compensation and benefits shall cease immediately, except that Executive shall
be entitled to:

(i) accrued Base Salary through and including the effective date of Executive’s
termination of employment;

 

-3-



--------------------------------------------------------------------------------

(ii) the amount of any bonus earned and payable but not yet paid for the fiscal
year prior to the year in which Executive’s termination of employment occurs;

(iii) other Employee Benefits to which Executive is entitled upon termination of
employment in accordance with the terms of the plans and programs of the
Company; and

(iv) the treatment of any outstanding long-term incentive awards granted to
Executive in accordance with the terms thereof.

In the event of any dispute regarding the existence of Executive’s incapacity or
disability hereunder, the matter shall be resolved by the determination of a
physician mutually agreed upon by the Board and Executive. Executive shall
submit to appropriate medical examinations for purposes of such determination.

(c) Cause. (i) The Company may, at its option, terminate Executive’s employment
under this Agreement for Cause (as hereinafter defined) upon written notice to
Executive. Any such termination shall be authorized by the Board.

(ii) As used in this Agreement, the term “Cause” shall mean any one or more of
the following:

(A) Executive’s conviction of a felony or plea of no contest to a felony;

(B) any act of fraud or dishonesty by Executive in connection with the
performance of his duties that brings the Company or its affiliates into public
disgrace or disrepute or resulting or intended to result in personal enrichment
at the expense of the Company or its affiliates;

(C) repeated failure or refusal by Executive to follow policies established by
the Board or written directives of the Board, that is not corrected within 10
days after notice of such failure or refusal;

(D) material breach by Executive of this Agreement that is not corrected within
10 days after notice of such breach;

(E) any gross or willful misconduct or gross negligence by Executive in the
performance of his duties;

(F) egregious conduct by Executive that brings the Company or any of its
affiliates into public disgrace or disrepute;

(G) an act of unlawful discrimination, including sexual harassment;

(H) a violation of the duty of loyalty or of any fiduciary duty to the Company
or its affiliates; or

 

-4-



--------------------------------------------------------------------------------

(I) exclusion or notice of exclusion of Executive from participating in any
federal health care program.

For purposes of this Section 4(c)(ii), no act or omission by Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Company. Any act or failure to act based on: (A) authority given pursuant
to a resolution duly adopted by the Board or (B) advice of counsel for the
Company shall be conclusively presumed to be done or omitted to be done by
Executive in good faith and in the best interests of the Company. Executive
shall not be deemed to be terminated for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of a majority of the Board at a meeting called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board)
finding that in the good faith opinion of the Board, Executive is guilty of the
conduct described in the applicable subsection (A) through (I) above and
specifying the particulars thereof in detail.

(iii) The exercise of the right of the Company to terminate Executive’s
employment under this Agreement pursuant to this Section 4(c) shall not abrogate
the rights or remedies of the Company in respect of the breach giving rise to
such termination.

(iv) If the Company terminates Executive’s employment for Cause, Executive’s
entitlement to compensation and benefits shall cease immediately, except that
Executive shall be entitled to the payments and benefits specified in
Sections 4(b)(i) through 4(b)(iv), inclusive.

(d) Termination Without Cause. (i) The Company may, at its option, terminate
Executive’s employment under this Agreement upon written notice to Executive for
a reason other than a reason set forth in Section 4(a), 4(b) or 4(c). Any such
termination shall be authorized by the Board. In addition, Executive’s
employment shall terminate automatically upon the scheduled expiration date of
the Employment Period if the Company provides Executive with a Notice of
Non-Renewal. If the Company terminates Executive’s employment for a reason other
than a reason set forth in Section 4(a), 4(b) or 4(c) or if Executive’s
employment terminates automatically upon the scheduled expiration date of the
Employment Period following the Company’s Notice of Non-Renewal, Executive’s
entitlement to compensation and benefits shall cease immediately, except that,
subject to Executive’s execution of the Company’s standard Severance and General
Release Agreement, a form of which is attached hereto as Exhibit A (the
“Release”) within 50 days following the date of termination and non-revocation
of the Release and such Release becomes effective within 60 days following the
date of termination, Executive shall be entitled to:

(A) the payments and benefits specified in Sections 4(b)(i) through 4(b)(iv),
inclusive;

(B) a prorated annual incentive bonus (based on the actual bonus earned under
the objective standards set forth in the Incentive Plan for the fiscal year in
which Executive’s termination of employment occurs) through and including
Executive’s date of termination, which amount shall be paid no later than
March 15 of the year following the year of termination;

 

-5-



--------------------------------------------------------------------------------

(C) an amount equal to the product of (I) the Severance Multiple (as defined
below), multiplied by (II) the sum of the Base Salary and the Prior Bonus (as
defined below), which shall be payable, subject to Section 9(b), in equal
installments over a number of years equal to the Severance Multiple following
Executive’s termination of employment in accordance with the Company’s executive
payroll policy on the Effective Date, subject to Executive’s compliance with the
terms of Section 5, provided, that, if Executive’s termination of employment
occurs within two years following a Change in Control that constitutes an event
described in Section 409A(a)(2)(v) of the Internal Revenue Code of 1986, as
amended (collectively, with the regulations and other guidance promulgated
thereunder, the “Code”), such amount shall be paid to Executive in a lump sum
payment within 60 days following the date of termination;

(D) the use of an office and the services of an administrative assistant for the
lesser of a number of years equal to the Severance Multiple or until Executive
obtains other full-time employment; and

(E) an amount equal to the employer-paid portion of the monthly premium for
health insurance at the level of coverage provided to Executive and his
dependents as of the date of termination, which amount shall be paid monthly for
the lesser of a number of years equal to the Severance Multiple or until
comparable coverage is available to Executive from another employer, provided,
that, if Executive’s termination of employment occurs within two years following
a Change in Control that constitutes an event described in Section 409A(a)(2)(v)
of the Code, such amount shall be paid to Executive in a lump sum payment within
60 days following the date of termination without any reduction for comparable
coverage from another employer.

(ii) As used in this Agreement, the term “Severance Multiple” shall mean two,
unless Executive’s termination of employment occurs within two years following a
Change in Control, in which case it shall mean three.

(iii) As used in this Agreement, the term “Prior Bonus” shall mean the average
of the annual incentive bonus earned under the Incentive Plan (including any
bonus earned and payable but not yet paid) for the last two full fiscal years
before the fiscal year in which Executive’s employment was terminated.

(iv) If Executive does not execute the Release within 50 days following the date
of termination, or if Executive revokes the Release, Executive shall be entitled
to only the payments and benefits specified in Sections 4(b)(i) through
4(b)(iv), inclusive.

(e) Voluntary Termination. Upon 60 days’ prior written notice to the Company (or
such shorter period as may be permitted by the Board), Executive may voluntarily
terminate Executive’s employment with the Company for any reason. If Executive
voluntarily terminates Executive’s employment pursuant to this Section 4(e),
Executive’s entitlement to compensation and benefits shall cease immediately,
except that Executive shall be entitled to the payments and benefits specified
in Sections 4(b)(i) through 4(b)(iv).

 

-6-



--------------------------------------------------------------------------------

(f) Termination for Good Reason. (i) Subject to the notice and cure provisions
below, Executive may voluntarily terminate Executive’s employment with Good
Reason (as hereinafter defined). If Executive voluntarily terminates Executive’s
employment pursuant to this Section 4(f), Executive’s entitlement to
compensation and benefits shall cease immediately, except that, subject to
Executive’s execution of the Release within 50 days following the date of
termination and non-revocation of the Release and such Release becomes effective
within 60 days following the date of termination, Executive shall be entitled
to:

(A) the payments and benefits specified in Sections 4(b)(i) through 4(b)(iv),
inclusive;

(B) a prorated annual incentive bonus (based on the actual bonus earned under
the objective standards set forth in the Incentive Plan for the fiscal year in
which Executive’s termination of employment occurs) through and including
Executive’s date of termination, which amount shall be paid no later than
March 15 of the year following the year of termination;

(C) an amount equal to the product of (I) the Severance Multiple, multiplied by
(II) the sum of the Base Salary and the Prior Bonus, which shall be payable,
subject to Section 9(b), in equal installments over a number of years equal to
the Severance Multiple following Executive’s termination of employment in
accordance with the Company’s executive payroll policy on the Effective Date,
subject to Executive’s compliance with the terms of Section 5, provided, that,
if Executive’s termination of employment occurs within two years following a
Change in Control that constitutes an event described in Section 409A(a)(2)(v)
of the Code, such amount shall be paid to Executive in a lump sum payment within
60 days following the date of termination;

(D) the use of an office and the services of an administrative assistant for the
lesser of a number of years equal to the Severance Multiple or until Executive
obtains other full-time employment; and

(E) an amount equal to the employer-paid portion of the monthly premium for
health insurance at the level of coverage provided to Executive and his
dependents as of the date of termination, which amount shall be paid monthly for
the lesser of a number of years equal to the Severance Multiple or until
comparable coverage is available to Executive from another employer, provided,
that, if Executive’s termination of employment occurs within two years following
a Change in Control that constitutes an event described in Section 409A(a)(2)(v)
of the Code, such amount shall be paid to Executive in a lump sum payment within
60 days following the date of termination without any reduction for comparable
coverage from another employer.

 

-7-



--------------------------------------------------------------------------------

(ii) If Executive does not execute the Release within 50 days following the date
of termination, or if Executive revokes the Release, Executive shall be entitled
to only the payments and benefits specified in Sections 4(b)(i) through
4(b)(iv), inclusive.

(iii) As used in this Agreement, the term “Good Reason” shall mean during the
Employment Period, without the written consent of Executive, any one or more of
the following:

(A) the assignment to Executive of any duties inconsistent in any material and
adverse respect with Executive’s then-current duties and responsibilities;

(B) any change in Executive’s title or position as Chief Executive Officer of
the Company;

(C) reduction in Executive’s Base Salary or target annual incentive opportunity,
unless such reductions are part of an across-the-board reduction that applies to
all senior executives of the Company and takes effect prior to a Change in
Control;

(D) any material breach by the Company of this Agreement; or

(E) a relocation of Executive’s principal place of employment by more than 35
miles.

In order to invoke a termination for Good Reason, Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (A) through (D) within 30 days following Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
and its affiliates shall have 30 days following receipt of such written notice
(the “Cure Period”) during which they may remedy the condition. In the event
that the Company and its affiliates fail to remedy the condition constituting
Good Reason during the applicable Cure Period, Executive’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within 60 days following the expiration of such Cure Period in order for such
termination as a result of such condition to constitute a termination for Good
Reason.

(iv) As used in this Agreement, the term “Change in Control” means:

(A) any transaction or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Securities Exchange Act of 1934 (the
“Exchange Act”) and Sections 13(d) and 14(d) under the Exchange Act) becomes the
direct or indirect “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), by way of a stock issuance, tender offer, merger, consolidation,
other business combination or otherwise, of greater than 50% of the total voting
power (on a fully diluted basis as if all convertible securities had been
converted and all warrants and options had been exercised) entitled to vote in
the election of directors of the Company (including any transaction in which the
Company becomes a wholly owned or majority-owned subsidiary of another
corporation);

 

-8-



--------------------------------------------------------------------------------

(B) consummation of any merger or consolidation in which the beneficial owners
of the shares of the Company’s common stock outstanding immediately prior to
such merger or consolidation represent 50% or less of the voting power of the
corporation resulting from such merger or consolidation, or, if applicable, the
ultimate parent corporation of such corporation;

(C) during any 24-month period, individuals who, as of the beginning of such
period, constitute the Board (the “Incumbent Board”), cease for any reason to
constitute at least a majority of such Board; provided that any individual who
becomes a director of the Company subsequent to the beginning of such period
whose election, or nomination for election by the Company’s stockholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided,
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a person other
than the Board for the purpose of opposing a solicitation by any other person
with respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board, shall not be deemed a member of the Incumbent Board;

(D) consummation of any transaction in which all or substantially all of the
Company’s assets are sold; or

(E) the approval by the Company’s shareholders of a plan of complete liquidation
or dissolution of the Company.

(g) Full Settlement. The payments and benefits provided under this Section 4
shall be in full satisfaction of the obligations of the Company and its
affiliates to Executive under this Agreement or any other plan, agreement,
policy or arrangement of the Company and its affiliates upon his termination of
employment, and in no event shall Executive be entitled to severance pay or
benefits beyond those specified in this Section 4.

(h) No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, and, except as
provided for in Sections 4(d)(i)(E) and 4(f)(i)(E), such amounts shall not be
reduced whether or not Executive obtains other employment.

(i) Resignation from Other Positions. Upon the termination of Executive’s
employment for any reason (unless otherwise agreed in writing by the Company and
Executive), Executive shall be deemed to have resigned, without any further
action by Executive, from any and all officer and director positions that
Executive, immediately prior to such termination, (i) held with the Company or
any of its affiliates and (ii) held with any other entities at the

 

-9-



--------------------------------------------------------------------------------

direction of, or as a result of Executive’s affiliation with, the Company or any
of its affiliates. If for any reason this Section 4(i) is deemed to be
insufficient to effectuate such resignations, then Executive shall, upon the
Company’s request, execute any documents or instruments that the Company may
deem necessary or desirable to effectuate such resignations. In addition,
Executive hereby designates the Secretary or any Assistant Secretary of the
Company and its affiliates to execute any such documents or instruments as
Executive’s attorney-in-fact to effectuate such resignations if execution by the
Secretary or any Assistant Secretary of the Company or its affiliates is deemed
by the Company or its affiliates to be a more expedient means to effectuate such
resignation or resignations.

5. Restrictive Covenants. (a) General. Executive acknowledges that in the course
of Executive’s employment with the Company Executive has and will become
familiar with trade secrets and other confidential information concerning the
Company and its affiliates and that Executive’s services will be of special,
unique and extraordinary value to the Company and its affiliates.

(b) Noncompetition. Executive agrees that during the period of Executive’s
employment with the Company and for a period of two years thereafter (the
“Noncompetition Period”), Executive shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
consultant to any other corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged, in any business, in which Executive was involved or had
knowledge, being conducted by, or being planned by, the Company or any of its
affiliates as of the termination of Executive’s employment in any geographic
area in which the Company or any of its affiliates is then conducting such
business.

(c) Nonsolicitation of Clients. Executive further agrees that during the
Noncompetition Period Executive shall not in any manner, directly or indirectly,
alone or in association with any other person, (i) induce or attempt to induce
any client, customer (whether former or current), supplier, licensee,
franchisee, joint venture partner or other business relation of the Company or
any of its affiliates (collectively, “Clients”) to cease doing business with the
Company or any of its affiliates, (ii) divert all or any portion of a Client’s
business to any competitor of the Company or any of its affiliates or (iii) in
any way interfere with the relationship between any Client, on the one hand, and
the Company or any of its affiliates, on the other hand.

(d) Nonsolicitation of Service Providers. Executive further agrees that during
the Noncompetition Period Executive shall not in any manner, directly or
indirectly, alone or in association with any other person, (i) actively solicit,
recruit or hire any person who is at such time, or who at any time during the
12-month period prior to such solicitation or hiring had been, an employee or
consultant of the Company or any of its affiliates, (ii) solicit or encourage
any employee of the Company or any of its affiliates to leave the employment of
the Company or any of its affiliates or (iii) interfere with the relationship of
the Company or any of its affiliates with any person or entity who or that is
employed by or otherwise engaged to perform services for the Company or any of
its affiliates.

 

-10-



--------------------------------------------------------------------------------

(e) Nondisparagement. From and following the Effective Date, Executive shall not
make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or any of its affiliates, any of their clients or businesses or any
of their current or former directors, officers or employees and the Company
shall not, and shall direct its officers and directors to not, make, either
directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning Executive;
provided, however, that, subject to Section 5(f), nothing herein shall prohibit
Executive from disclosing truthful information if legally required (whether by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process).

(f) Confidentiality. (i) Executive acknowledges and agrees that: (A) in the
course of his employment or continued employment by the Company and its
affiliates, it has been, or will or may be, necessary for Executive to create,
use or have access to (x) technical, business, or customer information,
materials, or data relating to the present or planned business of the Company or
its affiliates which has not previously been released to the public with the
Company’s authorization, including confidential information, materials or
proprietary data belonging to the Company or its affiliates or relating to the
affairs of the Company or its affiliates (collectively, “Confidential
Information”) and (y) information and materials that concern the business of the
Company or its affiliates that come into Executive’s possession by reason of
employment with the Company or its affiliates (collectively, “Business Related
Information”); (B) all Confidential Information and Business Related Information
are the property of the Company and its affiliates; (C) the use,
misappropriation or disclosure of any Confidential Information or any Business
Related Information would constitute a breach of trust and could cause serious
and irreparable injury to the Company and its affiliates; and (D) it is
essential to the protection of the goodwill of the Company and its affiliates
and to the maintenance of the competitive position of the Company and its
affiliates that all Confidential Information and Business Related Information be
kept confidential and that Executive not disclose any Confidential Information
or Business Related Information to others or use any Confidential Information or
Business Related Information to Executive’s own advantage or the advantage of
others.

(ii) In recognition of the acknowledgments contained in Section 5(f)(i) above,
Executive agrees that, during the period when Executive is performing services
for the Company and its affiliates in any capacity and at all times thereafter,
Executive shall: (A) hold and safeguard all Confidential Information and
Business Related Information in trust for the Company and its affiliates and
their respective successors and assigns; (B) not appropriate or disclose or make
available to anyone for use outside of the Company’s organization at any time,
either during employment with the Company or subsequent to the termination of
employment with the Company for any reason, any Confidential Information or
Business Related Information, whether or not developed by Executive, except as
required in the performance of Executive’s duties to the Company; (C) keep in
strictest confidence any Confidential Information or Business Related
Information; and (D) not disclose or divulge, or allow to be disclosed or
divulged by any person within Executive’s control, to any person, firm or
corporation, or use directly or indirectly, for Executive’s own benefit or the
benefit of others, any Confidential Information or Business Related Information.

 

-11-



--------------------------------------------------------------------------------

(g) Work Product. Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information that relate to the actual or anticipated
business, research and development or existing or future products or services of
the Company or any of its affiliates, and that are conceived, developed or made
by Executive during his employment with the Company or any of its affiliates
(“Work Product”) belong to the Company and its affiliates. Executive shall
promptly disclose such Work Product to the Company and its affiliates and
perform all actions reasonably requested by the Company and its affiliates
(whether during or after the Employment Period) to establish and confirm such
ownership (including assignments, consents, powers of attorney and other
instruments). To the fullest extent permitted by applicable law, all
intellectual property (including patents, trademarks and copyrights) that are
made, developed or acquired by Executive in the course of Executive’s employment
with the Company or any of its affiliates shall be and remain the absolute
property of the Company and its affiliates, and Executive shall assist the
Company and its affiliates in perfecting and defending their rights to such
intellectual property.

(h) Return of Property. Executive acknowledges that all documents, records,
files, lists, equipment, computers, software or other property (including
intellectual property) relating to the businesses of the Company or any of its
affiliates, in whatever form (including electronic), and all copies thereof,
that have been or are received or created by Executive while an employee of the
Company or any of its affiliates are and shall remain the property of the
Company and its affiliates, and Executive shall immediately return such property
to the Company upon his termination of employment and, in any event, at the
Company’s request. Executive further agrees that any property situated on the
premises of, and owned by, the Company or any of its affiliates, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by personnel of the Company and its affiliates at any time with or
without notice.

(i) Prior Notice Required. Executive hereby agrees that prior to accepting
employment with any other person or entity during the Noncompetition Period,
Executive shall provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered promptly to
the Company.

(j) Cooperation. Executive agrees that upon the reasonable request of the
Company or any of its affiliates following Executive’s termination of
employment, Executive shall use reasonable efforts to assist and cooperate with
the Company or any of its affiliates in connection with the defense or
prosecution of any claim that may be made against or by the Company or any of
its affiliates, or in connection with any ongoing or future investigation or
dispute or claim of any kind involving the Company or any of its affiliates,
including any proceedings before any arbitral, administrative, regulatory,
judicial, legislative or other body or agency.

(k) Trade Secrets; Whistleblower Rights. The Company hereby informs Executive
that, notwithstanding any provision of this Agreement to the contrary, an
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or

 

-12-



--------------------------------------------------------------------------------

investigating a suspected violation of law, or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer’s trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual files any document containing the trade secret under seal and
does not disclose the trade secret, except pursuant to court order. In addition,
notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall impair Executive’s rights under the whistleblower provisions of
any applicable federal or state law or regulation or, for the avoidance of
doubt, limit Executive’s right to receive an award for information provided to
any government authority under such law or regulation.

(l) Exceptions. Nothing in this Section 5 shall prohibit Executive from being an
owner of not more than two percent of the outstanding stock of any class of a
company or business, any securities of which are publicly traded, so long as
Executive has no active participation in the business of such corporation.

(m) Reformation; Enforcement; Acknowledgments.

(i) Executive’s covenants as set forth in this Section 5 are from time to time
referred to herein as the “Executive Covenants.” If any of Executive Covenants
is finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such Executive Covenant shall be deemed modified to the extent, but only
to the extent, of such invalidity, illegality or unenforceability and the
remaining Executive Covenants shall not be affected thereby; provided, however,
that if any of Executive Covenants is finally held to be invalid, illegal or
unenforceable because it exceeds the maximum scope determined to be acceptable
to permit such provision to be enforceable, such Executive Covenant shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder.

(ii) Executive acknowledges that the Company and its affiliates have
(A) expended and will continue to expend substantial amounts of time, money and
effort to develop business strategies, employee, customer and other
relationships and goodwill to build an effective organization, and (B) a
legitimate business interest in and right to protect the Confidential
Information, Business Related Information, Work Product goodwill and employee,
customer and other relationships.

(iii) Executive understands that Executive Covenants may limit Executive’s
ability to earn a livelihood in a business similar to the business of the
Company, and Executive represents that his experience and capabilities are such
that he has other opportunities to earn a livelihood and adequate means of
support for himself and his dependents.

(iv) Any termination of (A) Executive’s employment, (B) the Employment Period or
(C) this Agreement shall have no effect on the continuing operation of this
Section 5.

 

-13-



--------------------------------------------------------------------------------

(v) Executive acknowledges that the Company and its affiliates would be
irreparably injured by a violation of this Section 5 and that it is impossible
to measure in money the damages that will accrue to the Company and its
affiliates by reason of a failure by Executive to perform any of his obligations
under this Section 5. Accordingly, if the Company or any of its affiliates
institutes any action or proceeding to enforce any of the provisions of this
Section 5, to the extent permitted by applicable law, Executive hereby waives
the claim or defense that the Company and its affiliates have an adequate remedy
at law, and Executive shall not urge in any such action or proceeding the
defense that any such remedy exists at law. Furthermore, in addition to other
remedies that may be available, the Company and its affiliates shall be entitled
(without the necessity of showing economic loss or other actual damage) to
(A) the forfeiture or repayment of any portion of the payments or benefits
payable pursuant to Section 4(d)(i)(B)-(E) or 4(f)(i)(B)-(E) and (B) specific
performance and other injunctive relief, without the requirement to post bond,
in any court of competent jurisdiction for any actual or threatened breach of
any of the covenants set forth in this Section 5. The Noncompetition Period
shall be tolled during (and shall be deemed automatically extended by) any
period during which Executive is in violation of the provisions of Section 5(b),
(c) or (d).

6. Representations. Executive represents and warrants to the Company that
(a) the execution, delivery and performance of this Agreement by Executive does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which Executive is bound, (b) Executive is not a party to or bound
by any employment agreement, noncompetition agreement or confidentiality
agreement with any other person or entity that would interfere with the
execution, delivery or performance of this Agreement by Executive and (c) upon
the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms.

7. Dispute Resolution. (a) Mediation. Except as otherwise set forth in
Section 5(m), in the event of any dispute concerning Executive’s employment by
the Company, whether or not relating to this Agreement, Executive and the
Company shall first attempt to resolve such dispute through mediation as
provided in this Section 7(a); provided, however, that neither party shall be
required to utilize such mediation procedures to the extent that injunctive
relief is being sought by a party in the good faith belief that an immediate
remedy is required to avoid irreparable injury to such party. Except as
otherwise provided in the proviso to the immediately preceding sentence, in the
event that either party desires to resolve a dispute concerning Executive’s
employment by the Company, such party shall first give written notice to the
other party identifying the nature of the dispute. The parties shall then
promptly (and, in any event, within ten business days of the giving of notice of
a dispute) engage the services of an impartial, experienced employment mediator
(the “Mediator”) under the auspices of JAMS/Endispute (or such other mediation
service as the parties may mutually select) in Denver, Colorado, and shall
promptly schedule a mediation session with the Mediator which is not later than
45 days after the date of the selection of the Mediator. The Mediator shall
conduct a one-day mediation session, attended by both parties and their counsel,
in an attempt to informally resolve the dispute. By oral or written agreement of
both parties, follow-up or additional mediation sessions may be scheduled, but
neither party shall be required to participate in more than one day of
mediation. Neither party shall be required to submit briefs or position papers
to

 

-14-



--------------------------------------------------------------------------------

the Mediator, but both parties shall have the right to do so, subject to such
rules and procedures as the Mediator may establish in his or her sole
discretion. Except as otherwise agreed by the parties, all written submissions
to the Mediator shall remain confidential as between the submitting party and
the Mediator. The mediation process shall be treated as a settlement negotiation
and no evidence introduced or statements made in the mediation process may be
used in any way by either party or any other person in connection with any
subsequent litigation or other legal proceedings (except to the extent
independently obtained through discovery in such litigation or proceedings) and
the disclosure of any privileged information to the Mediator shall not operate
as a waiver of the privilege with respect to such information. Each party shall
bear all of its own costs, attorneys’ fees and expenses related to preparing for
and attending any mediation conducted under this Agreement. The fees and
expenses of the Mediator and the mediation service used, if any, shall be borne
equally by the Company and Executive, and will be borne exclusively by the
Company when such is required by law.

(b) Arbitration. Except as otherwise set forth in Section 5(m), in the event
that a dispute concerning Executive’s employment by the Company, whether or not
relating to this Agreement, is not resolved pursuant to the mediation process
described in Section 7(a), such dispute shall be settled by final and binding
arbitration in Denver, Colorado, administered by the American Arbitration
Association, with any such dispute arising under this Agreement being so
administered in accordance with its Employment Dispute Rules then in effect, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Adequate discovery will be permitted by the
arbitrator consistent with applicable law and the objectives of the arbitration.
The arbitrator shall apply Colorado and federal substantive law, including any
applicable statutes of limitation. The arbitrator shall have the authority to
award any remedy or relief that a court of competent jurisdiction could order or
grant, including the issuance of an injunction, and may award the prevailing
party legal fees and expenses and arbitration fees and expenses that are
incurred by the prevailing party if the substantive law at issue, or other
applicable law, permits. Either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. The award of the arbitrator, which shall be in writing summarizing the
basis for the decision, shall be final and binding upon the parties and subject
only to limited review as required by law. To the extent required by law, the
Company shall pay the fees and costs of the arbitrator that exceed those
normally incurred in the filing of a lawsuit in court. Except as necessary in
court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and Executive. The Company and
Executive acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.

8. Indemnification. The Company shall maintain, for the benefit of Executive,
director and officer liability insurance in form at least as comprehensive as,
and in an amount that is at least equal to, that maintained by the Company for
any other officer or director. In addition, Executive shall be indemnified by
the Company against liability as an officer and director of the Company and any
of its affiliates to the maximum extent permitted by applicable law. Executive’s
rights under this Section 8 shall continue so long as he may be subject to such
liability, whether or not this Agreement may have terminated prior thereto.

 

-15-



--------------------------------------------------------------------------------

9. Tax Matters. (a) Federal and State Withholding. The Company shall deduct from
the amounts payable to Executive pursuant to this Agreement the amount of all
required federal, state and local withholding taxes in accordance with
Executive’s Form W-4 on file with the Company, and all applicable federal
employment taxes.

(b) Section 409A of the Code. (i) General. It is intended that payments and
benefits made or provided under this Agreement shall not result in penalty taxes
or accelerated taxation pursuant to Section 409A of the Code. Any payments that
qualify for the “short-term deferral” exception, the separation pay exception or
another exception under Section 409A of the Code shall be paid under the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation. All
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” under Section 409A of the Code to
the extent necessary in order to avoid the imposition of penalty taxes on
Executive pursuant to Section 409A of the Code. In no event may Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement, and to the extent required by Section 409A of the Code, any payment
that may be paid in more than one taxable year (depending on the time that
Executive executes the Release) shall be paid in the later taxable year.

(ii) Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(iii) Delay of Payments. Notwithstanding any other provision of this Agreement
to the contrary, if Executive is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Company and its affiliates as in effect on the date of
termination), any payment that constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code that is otherwise due to
Executive under this Agreement during the six-month period immediately following
Executive’s separation from service (as determined in accordance with
Section 409A of the Code) on account of Executive’s separation from service
shall be accumulated and paid to Executive on the first business day of the
seventh month following his separation from service (the “Delayed Payment
Date”), to the extent necessary to prevent the imposition of tax

 

-16-



--------------------------------------------------------------------------------

penalties on Executive under Section 409A of the Code. If Executive dies during
the postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 calendar days
after the date of Executive’s death.

(c) Section 280G of the Code. (i) In the event it shall be determined that any
payment or distribution by the Company or its affiliates to or for the benefit
of Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (collectively, the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Executive with respect to such excise tax,
then the Payments shall be either (A) reduced (but not below zero) so that the
present value of the Payments will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code) and so
that no portion of the Payments received by Executive shall be subject to the
excise tax imposed by Section 4999 of the Code or (B) paid in full, whichever
produces the better net after-tax position to Executive. The reduction of
Payments, if any, shall be made by reducing first any Payments that are exempt
from Section 409A of the Code and then reducing any Payments subject to
Section 409A of the Code on a pro rata basis. If, notwithstanding clause (A), a
reduced Payment is made or provided and, through error or otherwise, that
Payment, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to the Company.

(ii) All determinations required to be made under this Section 9(c), including
whether and when the reductions contemplated by Section 9(c)(i) are required and
the assumptions to be utilized in arriving at such determination, shall be made
by the Company’s public accounting firm (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and to Executive.
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Company
shall appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and Executive.

10. Miscellaneous. (a) Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when
(i) delivered personally or by overnight courier to the following address of the
other party hereto (or such other address for such party as shall be specified
by notice given pursuant to this Section 10(a)) or (ii) sent by facsimile, with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 10(a):

 

-17-



--------------------------------------------------------------------------------

If to the Company, to:

DaVita Inc.

2000 16th St.

Denver, CO 80202

Attention: Chief Legal Officer

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Steven A. Cohen, Esq.

  Michael J. Schobel, Esq.

If to Executive, to the last known mailing address for Executive contained in
the records of the Company.

(b) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(c) Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof or
thereof and supersedes and preempts the Prior Employment Agreement and any other
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related in any manner to the subject matter
hereof or thereof. For the avoidance of doubt, this Agreement shall not
supersede the Noncompetition, Nonsolicitation and Confidentiality Agreement,
dated as of March 17, 2010, between the Company and Executive or any restrictive
covenants set forth in any other plan, agreement or arrangement between the
Company or its affiliates and Executive. If Executive’s employment with the
Company and its affiliates terminates prior to the Effective Date, this
Agreement shall be null and void ab initio, and any severance entitlements shall
be determined in accordance with the Prior Employment Agreement.

(d) Successors and Assigns. This Agreement shall be enforceable by Executive and
Executive’s heirs, executors, administrators and legal representatives, and by
the Company and its successors and assigns.

(e) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Colorado without
regard to principles of conflict of laws.

 

-18-



--------------------------------------------------------------------------------

(f) Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and Executive, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.

(g) Survival. This Agreement shall survive and continue in full force and effect
in accordance with its terms, notwithstanding any termination of the Employment
Period.

(h) Section Headings; Construction. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation hereof. For purposes of this Agreement, the
term “including” shall mean “including, without limitation,” and the term
“affiliate” shall mean a person or entity controlled by, controlling or under
common control with another person or entity.

(i) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

(j) Company Policies. Executive shall be subject to additional policies of the
Company and its affiliates as in effect from time-to-time, including the
Company’s Code of Conduct and policies with regard to stock ownership and
securities trading by senior executives.

[Signature Page Follows]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DAVITA INC. By:  

/s/ Kathleen A. Waters

Name:   Kathleen A. Waters Title:   Chief Legal Officer EXECUTIVE

/s/ Javier Rodriguez

Javier Rodriguez

[Signature Page to Employment Agreement (Rodriguez)]



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

This Waiver and Release Agreement (“Release”) is executed by Javier Rodriguez
(“Executive”) on [INSERT DATE]. In consideration of the payments and benefits
set forth in Section 4 of the Employment Agreement (the “Employment Agreement”),
effective as of June 1, 2019, between Executive DaVita Inc., a Delaware
corporation (the “Company”), Executive agrees as follows:

1. Waiver and Release. In consideration of the payments and benefits set forth
in Section 4 of the Employment Agreement, Executive, on behalf of himself,
Executive’s heirs, executors, administrators, family members, attorneys and
assigns, hereby waives, releases and forever discharges the Company, together
with the Company’s directors, subsidiaries, divisions and affiliates, whether
direct or indirect, its and their joint ventures and joint venturers (including
each of their respective directors, officers, employees, shareholders, members,
partners and agents, past, present, and future), and each of its and their
respective successors and assigns (hereinafter collectively referred to as
“Releasees”), from any and all known or unknown actions, causes of action,
suits, complaints, contracts (whether oral or written, express or implied from
any source), promises and liabilities of any kind, in law or equity, that
Executive ever had, may now have or hereafter can, shall or may have against the
Releasees as of and including the date of Executive’s execution of this Release,
including, but not limited to:

 

  a.

claims, actions, causes of action or liabilities arising under Title VII of the
Civil Rights Act, as amended, the Age Discrimination in Employment Act, as
amended, the Equal Pay Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, as amended, the Rehabilitation Act, as amended,
the Americans with Disabilities Act, as amended, Section 1981 of the Civil
Rights Act, the 1991 Civil Rights Act, the Family and Medical Leave Act, as
amended, and/or any other federal, state, municipal or local employment
discrimination statutes or ordinances (including, but not limited to, claims
based on age, sex, attainment of benefit plan rights, race, religion, national
origin, marital status, sexual orientation, ancestry, harassment, parental
status, handicap, disability, retaliation, and veteran status); and/or

 

  b.

claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance or regulation;
and/or

 

  c.

future causes of action under the federal false claims act and/or any state
false claims act relating in any manner to information learned while employed
with the Company; and/or

 

  d.

any other claim whatsoever including but not limited to claims for severance pay
(including but not limited to any claims for pay and/or benefits under the
DaVita Inc. Severance Plan), sick pay, unpaid wages, unpaid bonuses, unpaid paid
time off, claims based upon breach of contract, breach of the covenant of good
faith and fair dealing, wrongful termination, defamation, interference with
contract, intentional and/or negligent infliction of emotional distress, fraud,
tort, personal injury, invasion

 

-A-1-



--------------------------------------------------------------------------------

  of privacy, violation of public policy, negligence and/or any other common
law, statutory or other claim whatsoever arising out of or relating to
Executive’s employment with and/or separation from employment with the Company
and/or any of the other Releasees, but excluding any claims which by law
Executive cannot waive.

Notwithstanding the foregoing, nothing in this Release is intended nor shall be
construed to affect in any way the obligations of the Company or Executive set
forth in the Employment Agreement that by their terms, are to be performed after
the date hereof by the Company or Executive (including, without limitation,
obligations to Executive pursuant to Section 4 of the Employment Agreement).
Further, nothing in this Release releases a claim that may not be released by
private agreement without judicial or governmental supervision; a claim for
accrued and vested benefits under an employee benefit plan of the Company; a
claim that cannot be waived by law; or any indemnification rights Executive has
against the Company.

2. Agreement Not to Sue. Executive also agrees never to sue any of the Releasees
or become party to a lawsuit on the basis of any claim of any type whatsoever
arising out of or related to the claims released above. Nothing herein, however,
shall limit Executive’s right to file a charge or complaint with any state or
federal agency or to participate or cooperate in such a matter.

3. Remedies if Executive Breaches Release. Executive further acknowledges and
agrees that if the Company determines in good faith that Executive has breached
the provisions of this Release, then, to the fullest extent permitted by law,
(a) the Company shall be entitled to apply for an injunction to restrain any
violation of the Release, (b) the Company shall not be obligated to make any
additional payments or provide any additional benefits to Executive under
Section 4 of the Employment Agreement, (c) Executive shall be obligated to pay
to the Company its costs and expenses in enforcing this Release and/or the
Employment Agreement and defending against such lawsuit (including court costs,
expenses and reasonable legal fees), provided, however, that the Company
prevails in enforcing this Release and/or the Employment Agreement and defending
such lawsuit, and (d) Executive shall be obligated upon written demand to repay
to the Company all of the payments paid to Executive under Section 4 of the
Employment Agreement within thirty (30) days of such written demand, except that
if any time period is specified by a court of law or other tribunal, then within
any such time period.

4. Waiver of Reinstatement Rights. To the fullest extent permitted by law,
Executive further waives, releases, and discharges Releasees from any
reinstatement rights which Executive has or could have, and Executive
acknowledges that Executive has not suffered any on-the job-injury for which
Executive has not already filed a claim.

5. Representations and Warranties of Executive. Executive expressly represents
and warrants that Executive is the sole owner of the actual or alleged claims,
demands, rights, causes of action, and other matters that are released by
Executive herein; that the same have not been transferred or assigned or caused
to be transferred or assigned to any other person, firm, corporation or other
legal entity; and that Executive has the full right and power to grant, execute
and deliver the releases, undertakings, and agreements contained herein.
Executive further represents and warrants that Executive is unaware of any lien
that has been noticed or filed and

 

-A-2-



--------------------------------------------------------------------------------

that would attach to any payment or benefit to be made or given by the Company
pursuant to this Release. Executive agrees to indemnify the Releasees, including
payment of any attorneys’ fees and costs, and hold the Releasees harmless from
and against any and all damages which may be suffered by them in the event that
any of the foregoing representations and warranties are untrue in whole or part,
and any and all claims based on or arising from any such assignment or transfer,
or any attempted assignment or transfer, of any matters released herein.

6. Release of Known and Unknown Claims and Claims Under Age Discrimination in
Employment Act. Executive understands that this Release includes a release of
all known and unknown claims, including claims under the Federal Age
Discrimination in Employment Act. Executive acknowledges that this Release does
not waive any right or claim that Executive may have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, that arises after the date of execution of this Release, with
the understanding that any claim that Executive may have based upon Executive’s
separation from employment with the Company has arisen prior to the execution of
this Release. Executive also acknowledges that Executive must execute this
Release in order to obtain the payments and benefits set forth in Section 4 of
the Employment Agreement. Executive further acknowledges that he has been
advised that he should consult with an attorney prior to executing this Release.
[Executive acknowledges that he has received the information attached hereto as
Exhibit A concerning the selection of teammates for layoff.]1

7. Protected Rights. Executive understands that nothing contained in this
Release or the Employment Agreement limits Executive’s ability to file a charge
or complaint with any federal, state or local governmental agency or commission,
provided that, to the fullest extent permitted by applicable law, Executive
knowingly and voluntarily waives all rights or claims (that arose prior to
Executive’s execution of this Release) he may have against the Releasees to
receive any benefit or remedial relief (including, but not limited to,
reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees) as
a consequence of any investigation or proceeding conducted by such agency or
commission. Executive also understands that this Release and/or the Employment
Agreement does not limit Executive’s ability to communicate with any federal,
state or local governmental agency or commission, or to otherwise participate in
any investigation or proceeding that may be conducted by such an agency or
commission, including providing documents or other information.

8. Exit Interview. Executive agrees to fill out the Company’s form Compliance
Questionnaire, and to be available to participate in an exit interview with the
Company’s Corporate Compliance Department or its designee if Executive is asked
by the Company to do so. In the event an interview is desired, at the sole
discretion of the Company, the Company will contact the Executive to establish a
mutually agreeable time for the interview.

9. Compliance Concerns. Executive acknowledges and represents that Executive has
fulfilled Executive’s obligation to raise any and all material compliance
concerns while employed with the Company and that Executive is not currently
aware of any material compliance-related issues that Executive has not
previously raised with the Company. If Executive is aware of a material
compliance-related issue as of the date of this Release, Executive acknowledges
Executive’s obligation to raise the concern(s) immediately with the Company’s
corporate Compliance department. Executive understands the Company considers
this Section 9 (Compliance Concerns) to be a material part of this Release.

 

1 

Include if Release is executed in connection with a reduction in force.

 

-A-3-



--------------------------------------------------------------------------------

10. Duty to the Company. Executive acknowledges Executive’s duty of loyalty to
the Company, including, but not limited to, a duty not to improperly profit from
or seek to profit from knowledge Executive has acquired while in a position of
trust at the Company, to the detriment of the Company.

11. Time to Consider this Release; Revocation. Executive acknowledges that
Executive has had at least [twenty-one (21)] [forty-five (45)] calendar days
after the receipt of this Release to consider signing this Release, and that
Executive may voluntarily choose to waive this [21][45]-day period. In addition,
Executive has seven (7) calendar days after signing this Release to revoke it,
in which case this Release will be null and void. Any such revocation must be in
writing and be submitted to [INSERT CONTACT], within such seven (7)-day period.
Executive understands that if Executive signs this Release and does not revoke
it within seven (7) calendar days after signing, this Release will become fully
effective and enforceable.

12. Knowing and Voluntary Waiver. Executive further acknowledges and agrees that
Executive has carefully read and fully understands all of the provisions of this
Release and that Executive has been advised to obtain or has obtained
representation by counsel in connection with Executive’s execution of this
Release. Executive has freely, knowingly and voluntarily elected to execute this
Release, in exchange for due consideration, by signing below.

13. Medicare Coverage/Acknowledgement. Executive affirms, covenants, and
warrants Executive is not a Medicare beneficiary and is not currently receiving,
has not received in the past, will not have received at the time of payment
pursuant to this Release, is not entitled to, is not eligible for, and has not
applied for or sought Social Security Disability or Medicare benefits. In the
event any statement in the preceding sentence is incorrect (for example, but not
limited to, if Executive is a Medicare beneficiary, etc.), the following
sentences (i.e., the remaining sentences of this paragraph) apply. Executive
affirms, covenants, and warrants Executive has made no claim for illness or
injury against, nor is Executive aware of any facts supporting any claim
against, the released parties under which the released parties could be liable
for medical expenses incurred by the Executive before or after the execution of
this Release. Furthermore, Executive is aware of no medical expenses which
Medicare has paid and for which the released parties are or could be liable now
or in the future. Executive agrees and affirms that, to the best of Executive’s
knowledge, no liens of any governmental entities, including those for Medicare
conditional payments, exist. Executive will indemnify, defend, and hold the
released parties harmless from Medicare claims, liens, damages, conditional
payments, and rights to payment, if any, including attorneys’ fees, and
Executive further agrees to waive any and all future private causes of action
for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et seq.

14. Nonadmission. Nothing contained in this Release shall be deemed or construed
as an admission of wrongdoing or liability on the part of any Releasee.

 

-A-4-



--------------------------------------------------------------------------------

15. Governing Law. This Release shall be governed by and construed and enforced
in accordance with the internal laws of the State of Colorado without regard to
principles of conflict of laws.

[Signature Page Follows]

 

-A-5-



--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

EXECUTED this            day of                    , 20        .

 

     

Javier Rodriguez

 

-A-6-